Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first direction" in Line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chu (2003/0015858).
Consider Claim 1, Chu discloses an axle assembly for a collapsible structure, the axle assembly comprising: an axle housing (10); an axle (40) slidably disposed within the axle housing, the axle including a first end and a second end (42) opposite the first end, the axle extending in a first direction between the first end and the second end; and a tab (90) coupled to the second end of the axle, the tab being repositionable with respect to the axle between a deployed position (fig. 5A), where the tab extends in a second direction that is transverse the first direction, and a storage position (Fig. 5), where the tab is aligned with the axle and extends along the first direction.
Consider Claim 2, Chu discloses all the features of the claimed invention, as described above, and further discloses wherein the axle (40) is cylindrical (Fig. 4).
Consider Claim 3, Chu discloses all the features of the claimed invention, as described above, and further discloses wherein the second end (42) of the axle (40) includes a slot (Fig. 4-5A).
Consider Claim 4, Chu discloses all the features of the claimed invention, as described above, and further discloses wherein the tab (90) is rotatably coupled to the second end (42) of the axle (40) such that the tab rotates between the deployed position (Fig. 5A) and the storage position (Fig. 5) about an axis (100) that extends through the second end (42) of the axle (40).
Consider Claim 5, Chu discloses all the features of the claimed invention, as described above, and further discloses wherein, when the axle (40) is in the storage position, the tab (90) is at least partially disposed within the slot (Fig. 5).
Consider Claim 6, Chu discloses all the features of the claimed invention, as described above, and further discloses wherein, when the tab (90) is in the storage 
Consider Claim 7, Chu discloses all the features of the claimed invention, as described above, and further discloses wherein, when the at least one wheel (50) of the collapsible structure has been slid onto the axle (40), repositioning the tab (90) to the deployed position secures the at least one wheel to the axle (Figs. 3 and 6).
Consider Claim 8, Chu discloses all the features of the claimed invention, as described above, and further discloses wherein, when in the deployed position (Fig. 5A), the tab (90) remains extending in the second direction that is transverse the first direction.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Love (2,556,814) in view of Chu (2003/0015858).
Consider Claim 16, Love discloses a collapsible structure comprising: a frame (A); and an axle housing coupled to the frame, the axle housing (33) including a distal end and a proximal end, the axle housing including an at least partially enclosed channel; and an axle (34) slidably disposed within the channel, the axle including a first end, a second end opposite the first end, and wherein the axle (34) is repositionable 
Chu discloses a tab (90) coupled to the second end (42) of the axle (40) wherein the tab is repositionable between an aligned position (Fig. 5), where the tab is collinear with the axle, and a transverse position (Fig. 5A), where the tab extends in a transverse direction across the second end of the axle, and wherein the axle is configured to removably receive at least one wheel (50) when the axle is in the deployed position and when the tab is in the aligned position.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Love by further comprising the tab as described by Chu in order to allow for easier and more compact storage.
Consider Claim 17, Love, as modified, discloses all the features of the claimed invention, as described above, and further discloses wherein the tab (90) is configured to secure the at least one wheel (50) to the axle when the axle is in the deployed position (Chu, Fig. 5A), the at least one wheel (50) is disposed on the axle (40) between 
Consider Claim 18, Love, as modified, discloses all the features of the claimed invention, as described above, and further discloses wherein the second end of the axle includes a slot (Chu, Fig. 4).
Consider Claim 19, Love, as modified, discloses all the features of the claimed invention, as described above, and further discloses wherein the tab (90) is rotatably coupled to the second end (42) of the axle (40) such that the tab (90) rotates between the aligned position (Fig. 5) and the transverse position (Fig. 5A) about an axis (100) that extends through the second end (42) of the axle.
Consider Claim 20, Love, as modified, discloses all the features of the claimed invention, as described above, and further discloses wherein, when the axle (40) is in the aligned position (Fig. 5), the tab (90) is at least partially disposed within the slot (See Figs. 4 and 5).
Allowable Subject Matter
Claims 9-15 allowed.
The following is an examiner’s statement of reasons for allowance: Although the prior art discloses an axle assembly for a collapsible structure, the axle assembly comprising: an axle housing, the axle housing including a first end and a second end and an axle slidably disposed within the channel of the axle housing, the axle including a first axle end, an opposite second axle end, the prior art does not disclose or render obvious, absent impermissible hindsight, these limitations in combination with the axle housing further comprising: a first planar portion, a second planar portion coupled to the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022. The examiner can normally be reached 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BRYAN A EVANS/Primary Examiner, Art Unit 3618